Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/13/21.  These drawings are accepted.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a variable axial-flux permanent-magnet generator comprising: a disk-shaped stator fixedly positioned; and said hub coaxial with said disk-shaped stator; and at least one semi-disk-shaped rotor segment movably engaged with said hub and electrically coupled with said stator; wherein said stator is larger in diameter than said at least one semi-disk-shaped rotor segment and said at least one semi-disk shaped rotor segment is moved from a position proximal to the center of the disk-shaped stator to a position proximal to the perimeter of said disk-shaped stator by centrifugal force under relatively higher drive-shaft rotational velocities as recited in claim 1; a disk-shaped stator fixedly engaged with said housing; and at least one semi-disk-shaped rotor segment engaged with a support structure and electrically coupled and proximal to said disk-shaped stator array; and said support structure pivotally engaged with said hub; wherein changes in the rotational velocity of said rotational mechanical power source cause a similar change in the rotational velocity of said hub, changing centrifugal force exerted on said at least one semi-disk-shaped rotor changing the position of said at least one semi-disk-shaped rotor with respect to said stator as recited in claim 5; a disk-shaped stator fixedly engaged with said housing; and a hub engaged with and co-rotational with said drive shaft; and an expandable rotor array electrically coupled with and proximal to said disk-shaped stator and further comprising: at least one semi-disk shaped array of permanent magnets engaged with a planar structure; and said planar structure having an arm; and said arm pivotally engaged with said hub; and a spring having a first end and a second end; and said spring first end fixedly engaged with said arm; and said spring second end fixedly engaged with said hub; wherein as said mechanical power source increases in power output, said shaft increases in rotational velocity; said at least one expandable rotor moves away from a first position proximal to the hub toward a second position proximal to the perimeter of said disk-shaped stator as recited in claim 9.  Claims 2-4 and 6-8 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



8/24/2022

/DANG D LE/Primary Examiner, Art Unit 2834